[Cite as State v. Skeene, 2017-Ohio-1494.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




STATE OF OHIO,                                      :
                                                          CASE NOS. CA2016-07-049
        Plaintiff-Appellee,                         :               CA2016-07-050

                                                    :           OPINION
    - vs -                                                       4/24/2017
                                                    :

TRENT A. SKEENE,                                    :

        Defendant-Appellant.                        :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2016CR0146



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, 302 East Main
Street, Batavia, Ohio 45103, for defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Trent Skeene, appeals the sentence he received in the

Clermont County Court of Common Pleas after he pled guilty to robbery, assault on a police

officer, burglary and grand theft. For the reasons discussed below, we affirm the trial court's

sentencing decision.

        {¶ 2} Appellant pled guilty to several charges as part of a plea bargain involving two

different cases. In the first case, appellant pled guilty to robbery and assault on a police
                                                                     Clermont CA2016-07-049
                                                                              CA2016-07-050

officer. These charges involved appellant's attempt to steal a television from Walmart and a

physical altercation with a loss prevention officer who tried to stop him. Appellant then fled

the Walmart parking lot in a waiting vehicle. Shortly after, the vehicle was stopped by a

sheriff's deputy who tried to arrest appellant, but appellant resisted arrest and fought with the

deputy into oncoming traffic, where the deputy was struck by a car.

       {¶ 3} In the second case, appellant pled guilty to two counts of burglary, one with an

attached firearm specification, and two counts of grand theft. These charges were the result

of appellant breaking into homes in Clermont County and stealing multiple items, including

firearms. This case originally began in juvenile court, but was transferred to the court of

common pleas after the juvenile court found the statutory factors weighed in favor of

transferring the charges to the adult system.

       {¶ 4} The trial court held a sentencing hearing on the two cases. In the first case, the

trial court sentenced appellant to seven years on the robbery and 18 months for the assault

on a police officer, to run consecutively. In the second case, the trial court sentenced

appellant to 36 months for one of the burglaries, to run concurrent with 18 months for one of

the grand theft convictions. The court further imposed a consecutive four-year term for the

second burglary, with a consecutive one-year sentence for the firearm specification, and a

24-month consecutive sentence for the second theft. The trial court ordered the first case to

run consecutive to the second, for an aggregate sentence of 18 and one-half years in prison.

       {¶ 5} On appeal, appellant raises two assignments of error for our review. As both

assignments of error challenge the trial court's sentencing decision, they will be discussed

together.

       {¶ 6} THE TRIAL COURT'S 18 1/2 YEAR PRISON SENTENCE IS NOT

COMMENSURATE WITH THE SERIOUSNESS OF APPELLANT'S CONDUCT AND IS NOT

THE MINIMUM SANCTION TO ACCOMPLISH THE PURPOSES AND PRINCIPLES OF
                                               -2-
                                                                   Clermont CA2016-07-049
                                                                            CA2016-07-050

SENTENCING.

       {¶ 7} THE CONSECUTIVE STRUCTURE OF THE TRIAL COURT'S 18 1/2 YEAR

SENTENCE IS DISPROPORTIONATE TO APPELLANT'S CONDUCT.

       {¶ 8} Appellate review of felony sentences is governed by the standard of review set

forth in R.C. 2953.08(G)(2), which requires this court to determine whether the imposition of a

sentence is clearly and convincingly contrary to law. State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002; State v. Julious, 12th Dist. Butler No. CA2015-12-224, 2016-Ohio-4822. A

sentence is not clearly and convincingly contrary to law where the record supports the trial

court's findings under the relevant statutes, the court considers the purposes and principles

of sentencing set forth in R.C. 2929.11, the court considers the seriousness and recidivism

factors listed in R.C. 2929.12, and the sentence is within the statutory range. State v.

McCree, 12th Dist. Warren No. CA2016-06-049, 2017-Ohio-791, ¶ 20.

       {¶ 9} Appellant argues that the trial court's decision to sentence him to seven years

for the robbery charge was not commensurate with the seriousness of his conduct. He

contends that the facts were not particularly egregious and that a co-defendant in the robbery

was placed on community control. Appellant further argues that at the time of the burglary

and theft offenses, he was only 17 years old, and no one was injured, threatened or harmed

by his behavior.    Finally, he argues that the court's decision to run the sentences

consecutively was also disproportionate to his conduct.

       {¶ 10} A sentence imposed for a felony must be reasonably calculated to achieve the

purposes of protecting the public from future crime by the offender and to punish the offender

and must be "commensurate with and not demeaning to the seriousness of the offender's

conduct and its impact on the victim, and consistent with sentences imposed for similar

crimes committed by similar offenders." R.C. 2929.11(B).

       {¶ 11} At the sentencing hearing, the trial court indicated it had considered the
                                              -3-
                                                                    Clermont CA2016-07-049
                                                                             CA2016-07-050

purposes and principles of sentencing found in R.C. 2929.11(A). The court further indicated

that it had reviewed appellant's presentence report, which indicated "a very significant

juvenile record." The court further found that in the majority of appellant's juvenile offenses,

there were probation violations filed, which the court found showed appellant's inability to

follow the orders of previous courts. The court also noted that the presentence report

indicated appellant had warrants pending in Brown County.

       {¶ 12} The trial court found that although appellant was 18 years old and his adult

record was limited, appellant's juvenile record "says a lot about where you were, where

you've been, and where you are."        The court found appellant had already shown "a

significant pattern of criminal behavior with an extensive prior juvenile record." The court

indicated that appellant was on community control of some type when the offense was

committed and as a juvenile appellant was sanctioned with community control, local

detention, restitution, financial sanctions and electronic monitoring. As an adult, appellant

was sanctioned with local incarceration, restitution and financial sanctions. The court stated

that despite these opportunities to change his conduct, appellant continued to engage in

illegal behavior.

       {¶ 13} The court stated that it considered the injury to the deputy, which it indicated

could have been much worse, and the impact on the female driver who accidentally hit the

deputy. The court also indicated it had considered appellant's comments regarding his lack

of guidance growing up, but indicated such did not excuse appellant's actions.

       {¶ 14} We find no error in the trial court's decision to sentence appellant to seven

years on the robbery conviction. The court considered the statutory factors and the sentence

is within the statutory range. While the court considered appellant's age, it focused on

appellant's lengthy record, the previous available opportunities for appellant to change his

course of behavior, and appellant's inability to follow the requirements of previous sanctions
                                              -4-
                                                                  Clermont CA2016-07-049
                                                                           CA2016-07-050

imposed on him.

       {¶ 15} In addition, while R.C. 2929.11(B) specifies that felony sentences should be

consistent with sentences imposed for similar crimes committed by similar offenders,

consistency in sentencing does not mean uniformity. State v. Watson, 12th Dist. Warren No.

CA2014-08-110, 2015-Ohio-2321. "[A] defendant claiming inconsistent sentencing must

demonstrate that the trial court failed to properly consider the statutory sentencing factors

and guidelines forum in R.C. 2929.11 and 2929.12." State v. Micomonaco, 12th Dist. Butler

No. CA2011-07-139, 2012-Ohio-5239, ¶ 49. As mentioned above, the court considered

these factors.

       {¶ 16} Moreover, appellant and his co-defendant were not similarly situated offenders

as appellant was the primary offender in the robbery.        Appellant went into Walmart,

attempted to walk out with a television and when confronted by a loss-prevention officer,

elbowed her in the face. He then ran out the door and into a waiting vehicle, which was

driven by the co-defendant.

       {¶ 17} Finally, appellant argues the court erred in imposing consecutive sentences.

Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step analysis and make

certain findings before imposing consecutive sentences. State v. Smith, 12th Dist. Clermont

No. CA2014-07-054, 2015-Ohio-1093, ¶ 7. Specifically, the trial court must find that (1) the

consecutive sentence is necessary to protect the public from future crime or to punish the

offender, (2) consecutive sentences are not disproportionate to the seriousness of the

offender's conduct and to the danger the offender poses to the public, and (3) one of the

following applies:

            (a) The offender committed one or more of the multiple offenses
            while the offender was awaiting trial or sentencing, was under a
            sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
            of the Revised Code, or was under post-release control for a prior
            offense.
                                             -5-
                                                                    Clermont CA2016-07-049
                                                                             CA2016-07-050

             (b) At least two of the multiple offenses were committed as part of
            one or more courses of conduct, and the harm caused by two or
            more of the multiple offenses so committed was so great or unusual
            that no single prison term for any of the offenses committed as part
            of any of the courses of conduct adequately reflects the
            seriousness of the offender's conduct.

            (c) The offender's history of criminal conduct demonstrates that
            consecutive sentences are necessary to protect the public from
            future crime by the offender.

R.C. 2929.14(C)(4); Smith at ¶ 7.

       {¶ 18} The court made the required findings pursuant to R.C. 2929.14(C)(4) to

impose consecutive sentences. While appellant argues that consecutive sentences are

disproportionate to his conduct, the record supports the trial court's decision. As mentioned

above, the court was considering two separate cases at sentencing, one involving a robbery

and assault on a police officer and a second involving two sets of burglaries and thefts from

homes. Appellant's juvenile record is lengthy and shows an escalation of more violent crimes

along with a repeated inability to follow court orders and to take advantage of opportunities to

change his behavior.

       {¶ 19} Judgment affirmed.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                              -6-